
	
		I
		111th CONGRESS
		1st Session
		H. R. 2487
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to conduct a study on
		  the feasibility of using military identification numbers instead of social
		  security numbers to identify members of the Armed Forces.
	
	
		1.Feasibility study on military
			 identification numbers required
			(a)Study
			 RequiredThe Secretary of Defense shall conduct a study to
			 determine the feasibility of using a distinct military identification number to
			 identify each member of the Armed Forces instead of using the member’s social
			 security number.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Defense shall submit to Congress a report containing the findings of the study
			 conducted under subsection (a).
			
